Citation Nr: 0805928	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-06 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for adjustment 
disorder, currently evaluated as 50 percent disabling. 

2.  Entitlement to an increased evaluation for chronic 
epididymitis, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from January 1989 to 
February 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The issue of entitlement to an increased evaluation for 
chronic epididymitis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The veteran had filed claims for service connection for 
urinary frequency and voiding dysfunction.  See VA Form 21-
4138, Statement in Support of Claim, dated March 17, 2005.  
In an August 2005 rating decision, the RO denied the claim 
for service connection for urinary frequency, and the veteran 
submitted a notice of disagreement in November 2005.  A 
statement of the case was issued in November 2006.  There is 
no substantive appeal, and therefore this issue is not part 
of the current appellate review.  See 38 C.F.R. § 20.200 
(2007) (appeal before Board consists of timely filed notice 
of disagreement in writing, and after the issuance of a 
statement of the case, a substantive appeal).

The RO has not issued a decision regarding the claim for 
service connection for voiding dysfunction.  The Board is 
referring it to the RO for initial consideration and 
appropriate action.  


FINDING OF FACT

Adjustment disorder is not manifested by suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
adjustment disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 
9440 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In an increased rating claim, section § 5103(a) requires that 
the Secretary (1) notify the claimant that to substantiate a 
claim the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
notify the claimant that should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) as with proper notice for 
an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 5-6 (U.S. 
Vet. App. January 30, 2008).

In this case, the veteran was sent a notification letter in 
December 2005, which informed him he could submit evidence 
showing that his service-connected anxiety disorder had 
increased in severity.  He was told that such evidence may be 
from a doctor, but could also be from individuals who are 
able to describe from their knowledge and personal 
observations in what manner the veteran's disability had 
become worse.  VA noted that the veteran could submit a 
statement describing his symptoms, their frequency and 
severity, and another additional disablement caused by his 
disability.  This was sent prior to consideration of the 
claim on appeal.  The veteran was not told to submit evidence 
about the effect that worsening has on his employment and 
daily life and was not told (at that time) that should an 
increase in disability be found a disability rating will be 
determined by applying relevant diagnostic codes.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores, 
slip op. at 12 ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, slip op. at 9.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication.  Regarding 
both notice to submit evidence about the effect that 
worsening has on his employment and daily life and that 
should an increase in disability be found a disability rating 
will be determined by applying relevant diagnostic codes, the 
Board finds that the veteran has actual knowledge of these 
elements.  The veteran has submitted statements to VA 
regarding how the service-connected disability meets the 
criteria for the 70 percent evaluation.  See statements from 
veteran, dated March 17, 2005, October 31, 2005, and January 
19, 2006.  It is clear he has actual knowledge of the 
criteria needed for the 70 percent evaluation, as he 
highlights the symptoms he has reported during examinations 
and states how such meets the criteria that fall under the 
70 percent evaluation.  See id.  He also argues that the 
service-connected disability affects his ability to work.  
This showing of actual knowledge satisfies the first 
requirement of Vazquez-Flores.  To the extent that the 
veteran did not have actual knowledge of these elements at 
the time the claim was initially adjudicated, his claim was 
readjudicated in an August 2005 rating decision, a January 
2006 statement of the case, and an April 2007 supplemental 
statement of the case.  Therefore, the veteran has not been 
prejudiced.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  VA provided an 
examination in connection with the claim for increase.  VA 
treatment records dated from 2004 to 2005 are in the claims 
file.  

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

The veteran asserts that he warrants a 70 percent evaluation 
for his service-connected adjustment disorder.  He states he 
has unprovoked violence, social impairment, family relation 
problems, hygiene problems, suicidal thoughts, and 
deficiencies in mood, thinking, and judgment.  He also states 
that the only reason he is able to work is because a friend 
is helping him.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern, but staged ratings may be applied for 
different periods of time during the appeal period.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The veteran's service-connected adjustment disorder is 
evaluated under Diagnostic Code 9440.  The regulations 
establish a general rating formula for mental disorders.  38 
C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9440, the criteria 
and evaluations are as follows, in part:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent 

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 50 percent.  The veteran's 
symptoms do not rise of the level of severity of the symptoms 
contemplated under the 70 percent evaluation.  For example, 
the veteran has not been shown to have suicidal ideation.  He 
has reported having suicidal thoughts but no plans.  He has 
denied homicidal thoughts.  An October 2004 VA outpatient 
treatment report shows that the veteran denied homicidal 
ideation.  In the January 2005 VA examination report, the 
examiner noted the veteran had no violent tendencies, which 
is also evidence against a finding of impaired impulse 
control.  The veteran started taking Prozac in October 2004, 
and noted at the January 2005 examination that it had 
improved his symptoms.  The veteran indicated he was avoiding 
drinking while taking medication.  This is evidence against a 
finding that the veteran's speech is illogical, as he has the 
wherewithal to avoid drinking while taking medication.  
Additionally, at the January 2005 examination, the veteran 
noted he was trying to get his life back on track and that he 
needed help coping with his psychiatric symptoms.  This is 
further evidence against a finding that the veteran's speech 
is illogical or irrelevant, as such expressions are logical 
and relevant.  All of the above (not drinking while on 
medication, wanting to get his life back on track, and 
wanting help coping with his symptoms) also shows proficiency 
in judgment and thinking.  

The veteran has been described as being alert and oriented to 
person, place, and time.  This is evidence against a finding 
that the veteran has spatial disorientation.  Further 
supporting this finding is evidence the veteran has submitted 
in connection with his claim for increase.  He submitted a 
copy of the January 2005 examination report and provided 
commentary on how the symptoms described in that examination 
report meet the criteria for a 70 percent evaluation.  The 
veteran has the relevant thought processes to make rational 
arguments to support his claim for an increased rating.  In 
the October 2004 VA clinical record, the examiner stated the 
veteran's speech was normal.  In the January 2005 VA 
examination report, the examiner stated the veteran's thought 
processes were coherent.  

There is no evidence of any obsessional rituals.  It was 
noted in the January 2005 examination report that the veteran 
had just cut his hair before the examination.  The veteran 
claims that this is evidence showing that he neglects his 
personal hygiene.  The veteran cut his hair and shaved for 
the examination.  This is evidence against a finding that he 
neglects his personal appearance, as he made a conscious 
decision to clean up his appearance before the examination.  
The veteran has stated that he does not have relationships 
with his parents or siblings and that he is separated from 
his wife.  He notes, however, that he is staying with a 
friend and describes how this friend has been supportive of 
him.  This is evidence against a finding that he is unable to 
establish and maintain effective relationships, since he has 
a friend.  The veteran has consistently denied having 
audiological and visual hallucinations and delusions.  He 
also has not reported having any panic attacks.  

The veteran was assigned a Global Assessment of Functioning 
(GAF) scores of 46 at the January 2005 examination.  Although 
the GAF score does not fit neatly into the rating criteria, 
it is evidence, which the Court has noted the importance of 
in evaluating mental disorders.  See Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
Diagnostic and Statistical manual of Mental Disorders 46-47 
(4th ed. 1994).  A GAF score of 46 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Id.  

While the GAF score of 46 might indicate that the veteran 
would warrant a higher evaluation, the Board has accorded 
more probative value to the actual clinical findings made by 
medical professionals regarding the veteran's adjustment 
disorder symptoms.  The physician that assigned the GAF score 
of 46 did not explain why he felt the veteran warranted that 
GAF score.  That same examiner noted the veteran had no 
psychotic symptoms, no homicidal thinking, no delusional 
thinking, no hallucinations, coherent thought processes, 
spontaneous speech, and fair judgment and insight.  Such 
clinical symptoms do not meet the criteria for a 70 percent 
evaluation.  Additionally, when weighing all the evidence of 
record, the Board finds that the preponderance of the 
evidence is against a finding that the veteran warrants any 
more than a 50 percent evaluation.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 50 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The 
70 percent evaluation contemplates a person who is not "all 
there."  Throughout the appeal, the veteran has provided 
very coherent and relevant arguments for why he should be 
granted a 70 percent evaluation for the service-connected 
psychiatric disorder.  The clinical findings made by medical 
professionals do not show that the veteran meets the criteria 
for the 70 percent evaluation.  The Board is responsible for 
weighing all of the evidence and finds that the preponderance 
of it is against an evaluation in excess of 50 percent for 
adjustment disorder, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.  In view of the denial of 
entitlement to an increased evaluation, the Board finds no 
basis upon which to predicate assignment of "staged" 
ratings pursuant to Hart, supra.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2007) is in order.  The RO has not addressed 
this issue.  The Schedule for Rating Disabilities will be 
used for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2007), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 50 percent evaluation for 
adjustment disorder are clearly contemplated in the Schedule 
and that the veteran's service-connected disability is not 
exceptional nor unusual such as to preclude the use of the 
regular rating criteria. 


ORDER

An evaluation in excess of 50 percent for adjustment disorder 
is denied.  


REMAND

The veteran is service connected for chronic epididymitis.  
The veteran is reporting multiple genitourinary symptoms, 
which he attributes to the service-connected disability.  He 
states he has urinary frequency and voiding dysfunction.  
There is a VA physician who seems to attribute both of these 
symptoms to the service-connected disability; however, this 
same physician subsequently noted that the etiology of the 
polyuria was being assessed by urology and endocrine 
services.  This would imply that such was not necessarily 
attributable to the service-connected disability.  The Board 
finds that an examination is warranted to determine what 
symptoms are attributable to the service-connected disability 
so that it may be properly rated.  

It is noted that he is also compensated for the anatomical 
loss of a creative organ pursuant to 38 U.S.C.A. §1114(k).


Accordingly, the case is hereby REMANDED for the following 
action: 

1.  The RO/AMC should issue a letter in 
connection with the veteran's claim for 
an increased rating for chronic 
epididymitis that complies with the 
holding in Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 
2008).

2.  The RO/AMC should schedule the 
veteran for a VA examination to determine 
the level of severity of the service-
connected chronic epididymitis.  Of 
importance are the specific symptoms 
attributable to the service-connected 
disability.  If a urologist is available 
to examine the veteran, that would be 
preferred.  The examiner is asked to 
state the genitourinary symptoms that are 
attributable to the service-connected 
chronic epididymitis and to provide a 
rationale based upon clinical findings 
and medical principles for why he/she 
believes that such symptoms are 
attributable to the chronic epididymitis.  

3.  The RO/AMC should then readjudicate 
the claim of entitlement to an increased 
rating for chronic epididymitis.  If the 
benefit sought on appeal remains denied, 
furnish the veteran and his 
representative with a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


